 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDHosieryCorporationofAmericaandTextileWorkersUnion of America,AFL-CIO. Case11-CA-3601March 28, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn December 5, 1968, Trial Examiner George LPowell issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety,as setforth in the attachedTrialExaminer's Decision. Thereafter, the GeneralCounsel and the Charging Party filed exceptions totheTrialExaminer'sDecisiontogetherwithsupporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminermade at the hearing and finds noprejudicial error was committedThe rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in thiscase, including the exceptions and briefs, and herebyadoptsthefindings,conclusions,'andrecommendations of the Trial Examiner only to theextent consistent herewith.The Trial Examiner found that the Respondentdidnot violate Section 8(a)(1) of the Act bypromulgating its no-solicitation rule, and did notviolateSection8(a)(3)and (1) of the Act bydischargingLula Finley, recording secretary andmember of the negotiating committee, for breakingthe rule.We donot agreeAlthough we find, inagreementwith the Trial Examiner, that Finleyviolatedtherule,itisour opinion that theRespondentdiscriminatorilypromulgatedandenforced the rule.The Trial Examiner foundand it isundisputedthat the Respondent in January 1968, after theadvent of theunionorganizing campaign, posted arule providingin pertinentpart as follows:No person will be allowed to carry on Unionorganizing activities in the Plant during workinghours.'These findings and conclusions were based,inpart, upon credibilitydeterminations of the Trial Examiner,to which the General Counsel andthe Charging Party have excepted Having carefully reviewed the record,we conclude that the Trial Examiner's credibility findings are not contraryto the clear preponderance of all the relevant evidence Accordingly, wefind no basis for disturbing those findingsStandard Dry Wall Products,inc , 91 NLRB 544, enfd 188 F 2d 362 (C A 2)It is also undisputed that the Respondent has alwayspermitted supervisory and nonsupervisory personnelto engage in collecting for the "flower fund" andsellinghosieryonworking time, and has notprohibited its employees from talking about anyother subject during their working time. In contrastwith its leniency with regard to engaging in theseactivities on working time, the Respondent strictlyenforced its union activities ban against Finley onMarch 3 by laying her off for a week, and then, 2weeks later, by discharging herAlthough a rule prohibiting union activities whichis limited to employees' work time is presumed tobevalid,thepresumptionof validitymay berebutted by a showing that the rule was adopted fora discriminatory purpose.' In the instant case, weare satisfied that the General Counsel made out aprima faciecase rebutting the presumption byproving the following: (1) the ban was notpromulgated until the advent of union organization;(2)theruleon itsfaceprohibitedonlyunionorganizingactivities;and (3) the Respondentpermitted solicitations of other kinds during worktime.Under these circumstances, it was incumbentupon the Respondent to show that the rule, althoughlimited to union activity, was legitimately requiredinorder to maintain production or discipline. Thisthe Respondent did not do. We find, therefore, thattheRespondent's promulgation and enforcement oftheruleprohibitingonlyunionactivitywasmotivated, not by a purpose to maintain productionand discipline, but by a purpose to interfere with theemployees'rightof self-organization,and thusviolated Section 8(a)(1) of the Act.' By dischargingFinley for violating its invalid rule, the Respondentdiscriminated against her in violation of Section8(a)(3) and (1).THE REMEDYHaving found that the Respondent, HosieryCorporation of America, has engaged in violationsof Section 8(a)(3) and (1) of the Act, it will beordered to cease and desist from the unfair laborpractices found, and from in any other mannerinfringingupon the statutory rights of its employees;offer Lula Finley immediate, full, and unconditionalreinstatementto her former job or a substantiallyequivalent position of employment without prejudiceto her seniority or other rights and privileges, andreimburse her for any loss of pay suffered as aresultof the discrimination against her in themannersetforth inF.W.Woolworth Co.,90NLRB 289, 291-293, andIsisPlumbing & HeatingCompany,138NLRB 716; and post appropriatenotices.'SeeState Chemical Company,166 NLRB No 60'SeeTRW,Inc,161NLRB 690,Pepsi Cola Bottlers ofMiami.Inc,155 NLRB 527,Wm H Block,150 NLRB 341175 NLRB No. 31 HOSIERY CORP. OF AMERICA181CONCLUSIONS OF LAWWe hereby adopt the Trial Examiner'sConclusions of Law except for paragraph 3, forwhich we make the following substitutions:3.By discharging Lula Finley on March 18, 1968,theRespondent violated Section 8(a)(3) and (1) ofthe Act.4.By promulgating and discriminatorily applyinga rule against union activities during working hoursinorder to discourage such activity among itsemployees,theRespondentinterferedwith,restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act, andthereby committed an unfair labor practice affectingcommerce within the meaning of Section 8(a)(1) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNationalLaborRelations Board hereby orders that the Respondent,Hosiery Corporation of America,Rock Hill, SouthCarolina,itsofficers,agents,successors,andassigns, shall:1.Cease and desist from:(a)Discouraging membership in Textile WorkersUnion of America,AFL-CIO,or any other labororganization of its employees,by discharging any ofits employees,or in any other manner discriminatingagainst them with respect to their hire or tenure ofemployment or any term or condition of theiremployment.(b) Promulgating or enforcing any rule prohibitingunion activities on company time, while permittingother types of solicitation on company time, wherethepurpose thereof is to interfere with unionorganization.(c)Inanyothermanner interferingwith,restraining,or coercing employees in the exercise oftheir rights under Section7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policiesof the Act:(a)Offer to Lula Finley immediate,full,andunconditional reinstatement to her former job or asubstantially equivalent position,without prejudiceto her seniority or other rights and privileges andmake her whole for any loss of pay suffered by herin the manner set forth in the section entitled "TheRemedy."(b)Notifythe above-named employee if presentlyserving in the Armed Forces of the United States ofher right to full reinstatement upon application, inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended,after discharge from the Armed Forces.(c) Preserve and, upon request,make available totheBoard or its agents,forexamination andcopying, all payroll records, social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due and the rights ofemployment under the terms of this Order.(d)Post at its factory at Rock Hill, SouthCarolina, copies of the attached notice marked"Appendix."' Copies of said notice, to be providedby the Regional Director for Region 11, shall, afterbeing duly signed by the Respondent's authorizedrepresentative,bepostedbytheRespondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, inconspicuousplaces,includingallplaceswherenotices to its employees are customarily posted.Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by anyother material.(e)Notify said Regional Director, in writing,within 10 days from the date of this Order, whatsteps have been taken to comply herewith.MEMBER ZAGORIA, dissenting:Although I would agree with my colleagues thatthe"flowerfund"andhosierysaleswere"solicitations," for essentially the reasons relied onby the Trial Examiner and as I have indicated inother cases,' I would not find that the Respondent'sposting of its no-solicitation rule or its discharge ofFinley were unlawful.Iam not persuaded that there is a preponderanceof the evidence to establish that Finley wasdischarged for any reason other than her violationof a lawfully promulgated and lawfully enforcedno-solicitation rule. Iwould therefore adopt theTrialExaminer'sDecision,anddismissthecomplaint.'In the event thatthisOrder is enforced by a decree of a United StatesCourt of Appeals,there shall be substitutedfor thewords "a Decision andOrder" the words"a Decree of the United States Court of AppealsEnforcingan Order"'E g , Universal Cigar Corporation,173NLRB No 129,Saco-LowellShops, aDivisionofMaremont Corporation,169NLRB No 151,MarleneIndustriesCorporation,166 NLRB No 58, andGooch PackingCompany,162 NLRB IAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees thatAftera trial in which both sides had the opportunity topresent their evidence,theNationalLaborRelationsBoard has found that we violated the law and ,has orderedus to post this notice and to keep our word aboutwhat wesay in this notice.WE WILLNOT discharge or otherwise discriminateagainst employees in order to discourage membership inor support of TextileWorkers Union of America,AFL-CIO,or any other labor organization.WE WILL NOTpromulgate or enforce any rule againstunion activities on company time, while permittingother types of solicitation on company time, where thepurpose of such rule is to interfere with union activity. 182DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL offer to Lula Finley employment in herformer job or substantially equivalent position ofemployment without loss of any seniority or otherrights and we will make her whole for any loss of payshe may have suffered by reason of the discriminationagainst her, with interest.WE WILL notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStatesofherrighttofullreinstatementuponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed ForcesHOSIERY CORPORATIONOF AMERICA(Employer)periodprecedingtheissuanceofthecomplaint,Respondent produced and transported outside the State ofSouthCarolinadirectlyfrom its Rock Hill, SouthCarolina, plant,goods of a value in excess of$50,000During the same period of time it caused goods and rawmaterials of a value in excess of$50,000 to be shippeddirectly toitsRock Hill,South Carolina, plant, frompoints and places outside the Stateof South CarolinaAccordingly, I find that itisan employer engaged incommerce and in operations affecting commerce, withinthe meaning of Section2(2), (6), and (7) of the ActThe pleadings establish,and I find,that the ChargingParty, TextileWorkers Union of America, AFL-CIO, is alabor organization within the meaningof Section 2(5) ofthe ActII.THE UNFAIR LABOR PRACTICESDatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting,andmust not be altered,defaced,or coveredby any othermaterial.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectly withthe Board'sRegional Office,1624WachoviaBuilding, 301North Main Street,Winston-Salem, NorthCarolina 27101,Telephone919-723-2911.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE L POWELL, Trial Examiner This case wastried before me in the courtroom of the United StatesDistrict Court in Rock Hill, South Carolina, on July 30,1968The complaint issued June 26, 1968, (amended atthe hearing) based upon a charge filed April 17' by TextileWorkers Union of America, AFL-CIO, herein called theCharging Party or Union. The two issues involved iswhether a rule promulgated by Respondent prohibitingunion organizing activities in the plant during workinghours violated the Act and whether the discharge of oneLula Finley on March 18, based upon the rule, violatedSection 8(a)(1) and (3) of the Act.' All parties appearedand gave testimony Briefs were filed on behalf of theGeneral Counsel and the Respondent on September 10and September 6 respectively.Upon the entire record of evidence, my observation ofthe witnesses as they testified and on due consideration ofthe briefs, I find, for the reasons hereafter stated, that theGeneral Counsel hasnotestablished by a preponderanceof the evidence that Respondent violated Section 8(a)(1)and (3) of the Act as alleged in the complaint, asamended, and will recommended that the complaint bedismissed in its entirety.FINDINGS OF FACT AND CONCLUSIONS OF LAWITHE BUSINESS OF THE EMPLOYER AND THE LABORORGANIZATION INVOLVEDThe pleadings establish and I find that the Respondent,HosieryCorporation of America, is a South Carolinacorporation engaged in the manufacture of hosiery at itsRock Hill, South Carolina, plant. During the 12-monthAll dates arein 1968 unless otherwise noted'29 U S C Sec151,el seqTheUnionbeganorganizingtheemployeesofRespondent in January 1968 Thereafter on January 30,theRespondent posted a notice to its employees asfollows:TO ALLEMPLOYEESA good many of you have recently been askingquestions in regard to the following matters and wehave decided to state the Company's position on thesematters as clearly and as definitely as we can foreverybody alike.It is not necessary, and it is not ever going to benecessary, for anybody to belong to the Textile Union,or any other Union in order to work in this PlantNo person will be allowed to carry on Unionorganizing activities in the Plant during working hours.Anybody who undertake to do so and who therebyinterferes with his own work or the work of others willbe dischargedWe will not tolerate any act by the Union or Unionmembers which is done with the purpose of causing anytrouble in the Plant for employees who are opposed tothe Union. Those who undertake to put such pressureon other employees will be discharged.Anybody who tells you anything contrary to theforegoing is not telling you the truth.HOSIERYCORPORATION OFAMERICABY1-30-68The parties stipulated that dunng the organizingactivitiesat the plant many charges of unfair laborpractices had been filed by the Union against Respondent.The first case was filed on March 5, alleging violations ofSection 8(a)(1) and (3) in the discriminatory treatment offour named employees. Lula Finley was named as one ofthese discriminatees for her layoff of March 1. This casewas dismissed by the Regional Director on April 18except for the layoff of Lula Finley which was to beconsidered in the instant case. However the instant casedid not allege the layoff of March 1, which was involvedin the previous case. On a subsequent date of April 2, theUnion filed Case 11-CA-3568 alleging 8(a)(1) and (3)discharges which case was dismissed on April 18.''It is not clear from the record whether this case,I1-CA-3568, is thesame as the original case although the parties stipulated as to the date thecharges were filed as noted above HOSIERY CORP. OF AMERICA183TheUnion also filed two cases, 11-CA-3569 and11-CA-3583, alleging violations of Section 8(a)(1) and (3)of the Act but these cases were later withdrawn by theUnion The Union then filed a charge in Case I1-CA-3607on April 26 alleging violations of Section 8(a)(1)(3) and(5),which charge was withdrawn by the Union on May20The instant case, II-CA-3601, was filed on April 17alleging violations of Section 8(a)(I) and (3) with respectto the discharge of Lula Finley made on March 18, 1968.The facts are relatively simple although some are insharp conflictHartzell Kirby was the plant manager ofRespondent until April 5, 1968 According to his creditedtestimony he had a conversation with Lula Finley onMarch i at which time he told her that he hadinformation that she was "soliciting union membership .on working time"Finley did not deny this but askedhim to prove it. In reply he told her that he had theinformation and he would prove it if the time ever camethat he had to do so At that time he laid her off for Iweek,without pay, for violation of the above rules.Finley's first day returning to work was March 11.The next time Kirby talked to Finley was on Monday,March 18, a week later. Before work commenced on thisday, he had Finley report to the conference room. In aconversationwithher,Kirbywentbackover thereprimand that he had given her earlier and told her thathe had evidence that she had tried to get unionmemberships after returning to work on the 11th.Accordingly, Kirby told her that since she had gone aheadand was guilty of violation of the rule the second timethat he had no alternative other than to terminate her.And he discharged her on that date.Mary Therrell,an employee in the packing department,credibly testified that Finley came to her on March 13 asshe was working at the end of the folding departmentBoth Finley and Therrell had had lunch. Finley's lunchbreak was at I I a.m. and Therrell's was at 12 Finley wasa service girl although she did not service the machineoperated by Therrell. Finley came to Therrell's workstation, stopped and said "Mary, have you signed a unioncard yet?" Therrell replied "We don't have a union yet."Finley's reply to this was, "Yes, but we will have one."Therrell testified, "I was packing hose and I kind ofstopped and talked and listened to what she said. Andsaid a few words to her." Therrell reported this incident toher supervisor, Harry Geddings, who was supervisor of theshipping department, and she also talked to B B. Shaw,the administrator working with the plant manager. Shawasked her if she was willing to sign a statement to whatshe told him. She was willing and did make a statement ofher own free will.Norma Ellis,employee in the shipping department,credibly testified that Finley talked to her on March 12 asshe was working. At this time Finley asked Ellis if shewould help in getting the shipping department in theUnion. Ellis told Finley that she didn't have the time andwas not interested. This conversation took place duringworking time and interrupted her work so she reported itto Geddings, her supervisor. He asked if she would talk toShaw about the conversation which she did, and she alsomade a statement for Shaw. Actually she made twostatements,one the Monday following the Friday onwhich she talked to Shaw and the second one within 2weeks thereafter. According to Ellis' credited testimony,Finley came to her while she was working and asked forhelp to get some boxes. Ellis went with Finley to wherethe boxes were stacked and Finley asked her if she wouldhelp get the shipping department together for a meetingwith the union officialsEllis told her that she did nothave the time and "really wasn't interested in meetingwith them." Finley asked if Ellis would meet "justbriefly" with them as it would be to Ellis' benefit if shewould talk to them. Ellis again told her "no" that shereallywasn't interested. Finley then asked if Ellis wouldmeet her somewhere that she would buy her a cup ofcoffee or a steak supper whichever she wanted if shewould just meet and talk with the union men. Again Ellistold her she did not have the time and was not interested.Ellis further testified that they were not working all of thetime that they were talking. Ellis said that "if we hadn'tbeen talking, we would have been finished a lot sooner."Harry Geddings,supervisor of the shipping department,credibly testified that both Ellis and Therrell told him thatFinley had tried to get them to join the Union while theywere working, during working timeHe reported thisviolation of the rule to ShawW. F. Rhodes aretired police officer who was in chargeof security at the time, credibly testified that he waspresent at the interviews Kirby had with Finley andcorroborated Kirby's testimony.Lula Finley,the discharged employee, testified that shedid not have the conversation with Therrell but that shedid have the conversation with Ellis although instead of itbeing during working time it was while she was on herbreakBreak Periods and Other ActivitiesAt some time after the first of the year in 1968Respondent changed its starting times and break times.Although Finley testified that at the time she engaged inthe conversation above with Ellis she was on her breaktime, her testimony with respect to when her breaks tookplace did not conform to the official break time astestifiedtobyPlantManager Kirby. No additionaltestimony was presented with respect to the time whenbreaks could be taken. I credit Kirby's testimony andconclude that Finley did not know her break periods, or atleast that her testimony with respect to the break periodswas erroneous, and that when she talked with Ellis shewas in fact talking during working time in violation of therule.'The General Counsel presented no evidence thatRespondent was discriminating against the Union in thepromulgation of the rule other than the fact that the rulewas published after the Union began its organizingcampaign. However, General Counsel did establish thatemployees contributed to a "flower fund" and were ableto purchase hosiery at a reduced price by writing outorders on scrap paper. These contributions and orders forthe purchasers' benefit were picked up by supervisors who,in the case of orders for stockings, delivered the filledorders to the employees at their work stations. There wasno evidence that anyone was engaging in antiunionactivities during working time or even during nonworkingtime.ConcludingFindingsIfind that the "flower fund" was not a "solicitation"nor could the discount purchasing of hosiery by theemployees be considered a "solicitation." Hence neither ofthese activitieswould fall within the rule prohibitingsolicitation, so there is no evidence of any disparatetreatment. As far as the rule itself is concerned, there is'Finley is not credited when in conflict with other witnesses 184DECISIONSOF NATIONALLABOR RELATIONS BOARDno evidence to show that it was promulgated "solely" toprevent organization by a union As a matter of fact it isapparently from the rule, and I so find, that it waspromulgated to hold down any interferences withRespondent's operations. It is reasonable to conclude thatunionorganization during working hours tends to interferewith employees as they are carrying out their dutiesAccordingly, I find no violation of the Act in the rule orinitspromulgationTheBoardhasheldthatno-solicitation rules are presumptively valid and that anemployermay lawfully prevent his employees fromsoliciting fora unionduring working hours provided therule is not promulgated or enforced for a discriminatorypurposePepsi Cola Bottlers of Miami, Inc,155NLRB527;Wm H Block Company,150 NLRB 341, Cf.LoganManufacturing Company,162 NLRB No 148.With respect to the allegations in the complaint havingto do with Lula Finley, I find from the credited evidenceabove that she was in violation of the posted rule as shesolicitedfortheunionduringworking time,wassuspended for a week for this reason, and upon her returntowork continued to engage in this prohibited conductthusinterfering with her own work and the work of otherswithin the meaning of the rule, and, accordingly, wasdischarged for cause. I can see no conclusion other thanthat she deliberately flaunted the advice given her by theplantmanager. Respondent here simply enforced its ruleby discharging the rule breakerAccordingly I willrecommend that the complaint be dismissed in its entiretyIIITHE REMEDYHaving found that the General Counsel has notsustainedhisburdenofproofwithrespecttotheallegations of the complaint, I shall recommend that thecomplaint be dismissed in its entirety.CONCLUSIONS OF LAW1.Respondent is, and during all times material hasbeen,an employer engaged in commerce and in thebusinessaffectingcommerce within the meaning ofSection 2(2), (6), and (7) of the Act2The Union, Textile Workers Union of America,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.The General Counsel has failed to establish by apreponderanceof the evidence that Respondent hasviolated Section 8(a) (1) and (3) of the Act as set forth inthe complaint.Accordingly, I recommend that the complaint bedismissed in its entirety.